Citation Nr: 1146787	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  05-03 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to July 1968.  

This matter is on appeal from decisions in June 2004 and July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Veterans Law Judge in August 2007.  A transcript of the hearing is of record.  Although that particular Veteran's Law Judge is no longer at the Board, the Veteran was provided an opportunity to testify at another hearing, which he declined.  Therefore, his right to a hearing has been satisfied, and no further action is required in this regard.  See 38 C.F.R. § 20.700 (2011).  

Finally, in a May 2010 decision, the Board denied the above issues on appeal.  However, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims.  In April 2011, the Court vacated the Board's decision and remanded the case for additional development.  Consistent with the Court's Order, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran submitted a claim for entitlement to service connection for tinnitus in July 2003.  In July 2004, he also submitted an application to reopen a previously denied claim seeking entitlement to service connection for bilateral hearing loss.  In both of these claims, he has asserted that these disorders are attributable to noise exposure as well as some inner ear pathology he experienced while on active duty.  This pathology, he asserts, was specifically related to training he received in a hyperbaric chamber.  

In November 2007, the Board reopened the hearing loss claim and remanded both claims for further development.  Specifically, the Board instructed that the Veteran's current VA treatment records be obtained, as well as records at the VA Medical Center in Bronx, New York from the year 1973.  When completed, the AMC was instructed to provide the Veteran with a VA audiological examination in order to obtain an opinion as to whether it was at least as likely as not that the Veteran's hearing loss and tinnitus were related to active duty service, or to any ear pathology encountered in service.  

After this development was completed, the claims were returned to the Board, which again denied the claims in May 2010 based substantially on the conclusions of a VA audiological examiner from September 2009.  Specifically, the examiner concluded that the Veteran's hearing loss and tinnitus were not caused by active duty service, because his hearing loss audiometry was normal both at induction and separation from service and, although there was treatment for otitis media in service, this was "acute and transitory."  As for the Veteran's tinnitus, the examiner noted that tinnitus was not noted until 2003, and was "remote in time" to active duty service. 

However, in April 2011, the Court of Appeals for Veteran's Claims vacated the Board's decision, concluding that the September 2009 VA examination failed to properly consider a December 1973 medical record notation where the Veteran indicated experiencing "hearing issues and tinnitus since service."  Moreover, at his original hearing before the Board in October 1973, the Veteran referred to a June 1973 VA treatment note indicating hearing loss.  Additionally, the Board also notes that the examiner also did not consider the Veteran's statement at an August 2006 VA examination that he had experienced tinnitus since 1968.  

As the VA examiner failed to consider this evidence, the Court concluded that the Board relied on an inadequate examination when denying the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the issues must be remanded for an addendum consistent with the Court's instructions.  

Next, the Board notes that, at a November 2007 mental health evaluation, the Veteran stated that he has been receiving disability benefits from the Social Security Administration (SSA) since 2001.  A review of the claims file does not indicate that an attempt was made to acquire the SSA decision or the evidence it considered in making its decision. None of the adjudicative documents relating to this appeal indicate that such records were reviewed.

In general, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Here, it is unclear whether these records would have any relevance to the claims on appeal.  However, absent any indication precluding their potential relevance, these records should also be acquired.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire all treatment records from the VA Medical Center at West Palm Beach, Florida, since June 2009.   The AMC should also acquire all treatment records that are available from the VA Medical Center in Bronx, New York since the Veteran left active duty in 1968.  

If the Veteran has received any additional treatment for his hearing loss and tinnitus from a private facility, and the records of such treatment are not of record, the AMC should attempt to acquire these records after obtaining the Veteran's authorization.  

A record of the AMCs attempts to develop the record in this regard should be included in the claims file.  

2.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility. If no SSA records are available, it should be so noted in the claims file.

3.  Return the claims folder to the VA audiological examiner who provided the opinion September 2009 in order to provide an addendum to the opinion previously provided as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus are related to active duty.  In providing this opinion, the examiner is asked to address the following considerations:
a) The Veteran's statement at an audiological treatment in December 1973 that he had experienced reduced hearing since active duty service.  
b) The Veteran's statement at his hearing before the Board in October 1973 that his hearing was examined that year at the VA Medical Center in Bronx, New York.
c) The Veteran's statement at a VA examination in August 2006 that he had been experiencing "hissing with a ringing" in his ears since 1968.  The examiner should be mindful that the Veteran is competent to self-diagnose tinnitus because ringing in the ears is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002). 

In addition to the above, as well as the impact of any asserted noise exposure while on active duty, the examiner is specifically asked to discuss the impact the Veteran's history of otitis media, and any Eustachian tube malfunctioning which resulted in ear blockage and possible injury to the tympanic membrane while on active duty.

Finally, the examiner is also asked to address the subsequent impact of residuals following the surgical removal of a vestibular schwannoma in December 2003 and, if possible, quantify the additional amount of impairment resulting from this disorder.  

All opinions provided should be supported by an adequate reasons and bases.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale, such as if additional testing is required or the examiner lacks the necessary experience to provide the requested opinions. 

The claims file should be returned to the examiner for her review.  However, a new VA examination is not required unless deemed necessary by the examiner or if the current examiner is no longer available. 

4.  After completion of the foregoing, readjudicate the claims on appeal.  If the benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



